Citation Nr: 0909050	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO. 07-30 521 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a diaphragm disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The Veteran had active duty military service from June 1967 
to January 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2006 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in St. Louis, Missouri. 


FINDING OF FACT

The competent evidence of record fails to demonstrate the 
Veteran suffers from a diaphragm disorder related to his 
active duty military service.


CONCLUSION OF LAW

A diaphragm disability was not incurred in or aggravated 
during the Veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  An April 2006 letter 
expressly told him to provide any relevant evidence in his 
possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds a 
letter dated in April 2006 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, the April 2006 letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein.  The letter also requested that he provide 
enough information for the RO to request records from any 
sources of information and evidence identified by the 
Veteran, as well as what information and evidence would be 
obtained by VA, namely, records such as medical records, 
employment records, and records from other Federal agencies.  
The letter also included notice regarding a possible 
disability rating and effective date in accordance with 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

The Board observes that the April 2006 letter was sent to the 
Veteran prior to the August 2006 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment records are associated with 
the claims folder, as are relevant private treatment records 
from Barnes Jewish Hospital.  The Veteran has not identified 
any additional relevant, outstanding records that need to be 
obtained before deciding his claim.  

A VA examination was not provided in conjunction with the 
Veteran's claim, and the Board notes that the evidence of 
record does not warrant one because there is sufficient 
competent medical evidence to decide his claim.  See 
38 C.F.R. § 3.159(c)(4) (2008).  VA has a duty to provide a 
VA examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the Veteran's own lay statements, that suggests a link 
between the Veteran's diaphragm disorder and military 
service.  In light of the absence of any competent evidence 
suggesting a link between his current disability and service, 
VA is not required to provide him with a VA examination in 
conjunction with his claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008). 
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  To establish service connection in this manner, 
the evidence must show that the Veteran suffers from a 
current disability as a result of an in-service event(s).

In this case, there is no medical evidence indicating the 
Veteran suffered from a diaphragm disorder during service.  
The Veteran's service treatment records are negative for 
references to the Veteran's diaphragm or a hiatal hernia.  
Although the Veteran noted on his separation exam that he 
suffered from shortness of breath and chest pain during 
service, there is no indication in his service records that 
he received treatment for these conditions or that they are 
related to his diaphragm condition.   

There is also no indication the Veteran suffered from a 
diaphragm disorder shortly after separation from active duty.  
The Veteran separated from active duty in January 1969.  The 
earliest medical records in the claims file relating to a 
diaphragm disorder are from February 2006, more than 35 years 
after the Veteran's separation from active duty.  Although 
the medical records reference hernia treatment in 1993, 
related records have not been sufficiently identified to 
allow them to be obtained and considered.  The lapse in time 
between 1969 and the first diagnosis of a diaphragm disorder 
also weighs against the veteran's claim.  The Board may, and 
will, consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).   

Finally, there is no competent evidence that the Veteran's 
current diaphragm condition is related to his active duty 
service.  In February 2006, when the Veteran was originally 
treated, the physician noted that the Veteran had no prior 
history of major trauma and that he could not determine the 
etiology of the Veteran's diaphragmatic hernia.  This 
evidence weighs against the Veteran's claim that his 
diaphragm disorder is a result of trauma suffered during 
service.

The Veteran himself has opined that his disorder is a result 
of jumping out of helicopters.  Because he the Veteran is a 
combat veteran, as evidence by his receipt of the Combat 
Infantry Badge, the Board acknowledges the Veteran's 
statement that he did in fact jump out of many helicopters.  
However, the Board cannot accept as competent evidence the 
Veteran's opinion that his current diaphragm disorder is a 
result of jumping out of helicopters.  This type of opinion 
is reserved to medical professionals.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (stating that 
laypersons are not competent to offer medical opinions).  

In sum, the competent evidence of record demonstrates that 
the Veteran did not experience symptoms associated with a 
diaphragm disorder for at least 20 years after service.  
Additionally, there is no indication the Veteran's current 
diaphragm disorder is related to his active duty service.  As 
such, the Board finds that a preponderance of the evidence is 
against the Veteran's claim.  Therefore, the benefit-of-the-
doubt rule does not apply and service connection must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a diaphragm disorder is 
denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


